DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0106171 (Arepally) in view of US 2016/0045199 (Mooney).
2. Arepally discloses an implantable medical device (anastomosis device 100/200) comprising a plurality of struts (struts 115/215 and 125/225 and struts of flow lumen part (130/230) forming: a barrel portion (flow lumen part 130/230), a first flange (proximal flange part 110/210), and a second flange (distal flange part 120/220). The barrel portion has a first end and a second end and a tunnel or central aperture (aperture 155/255) therethrough (FIG. 1A-1D; P0043). The first flange portion extends from the first end of the barrel portion (FIG. 1A and 1C). The first flange portion including a plurality of first flange members (struts 115/215) configured to apply an apposition force against a first tissue side (see wire 150 of Nitinol at P0038)(also FIG. 5D-5E and P0060). The second flange portion extend from the second end of the barrel portion (FIG. 1A and 1C). The second flange portion including a plurality of second flange members (struts 125/225) configured to apply an apposition force against a second tissue side (see wire 150 of Nitinol at P0038)(also FIG. 5E and P0061). The first flange portion and the second flange portion are configured to move independently of each other (FIG. 5C-5E). A valve assembly (valve part 140) is arranged within the barrel portion (e.g., “valve part 140/240 may be disposed within flow lumen part 130/230” at P0049) and configured to allow blood flow through the tunnel or central aperture (P0044).
Arepally discloses the invention substantially as claimed as discussed above and further discloses the first and second flange member extend from the barrel portion at an angle of 90 degrees in a relaxed state such that Arepally does not disclose the angle being less than 90 degrees. Mooney teaches an implantable medical device in the same field of endeavor having first and second flange members (120, 140) that extend from a barrel portion (130) at an angle of less than 90 degrees (P0077) as an equivalent of the flange members extending at an angle of 90 degrees (P0077). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the flange members extending at an angle less than 90 degrees as taught by Mooney in place of the flange members extending at an angle of 90 degrees as taught by Arepally and Mooney since Mooney teaches the extension angles as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
3. The first flange portion and the second flange portion are configured to anchor the valve assembly and seal against backward flow (FIG. 5D-5E; P0034 and P0060-P0061). 
4. The first flange portion is configured to apply a first apposition force against the first tissue side and the second flange portion is configured to apply a second apposition force against the second tissue side to conform to tissue topography (FIG. 5D-5E; P0060-P0061). 
5. The first flange portion and the second flange portion are configured to conform to the tissue topography of heart chambers or blood vessels (FIG. 5D-5E; P0060-P0061). 
6. The first apposition force is different from the second apposition force (e.g., Arepally teaches the proximal and distal flange parts having different diameters  at P0040 such that their apposition forces would be different as well due to their varying shapes). 
7. Arepally discloses the invention substantially as claimed as discussed above. Arepally also discloses the implantable medical device has a covering coupled to at least one of the first flange, the second flange, and the barrel portion (P0048). The covering is configured to allow flow through the valve assembly in the tunnel or aperture while preventing flow around the first flange portion and the second flange portion (P0034 and P0048). Arepally does not disclose the covering extending along a length of the barrel portion between the first flange portion and the second flange portion. Mooney teaches an implantable medical device in the same field of endeavor having a covering (21) extending along a length of the barrel portion between the first flange portion and the second flange portion (FIG. 4A-4B; P0045-P0046) for the purpose of forming the barrel portion as an anastomosis conduit (P0007 and P0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the covering of Arepally to extend along a length of the barrel portion between the first flange portion and the second flange portion as taught by Mooney in order to form the barrel portion as an anastomosis conduit.
8. The covering is configured to inhibit or prevent tissue ingrowth into at least a portion of the covering material (see Nitinol at P0044).
9. The covering is configured to promote tissue ingrowth into at least a portion of the covering material (see dacron at P0044). 
10. The first flange portion and the second flange portion are configured to move independently of each other to facilitate conformability with tissue topography (FIG. 5D-5E; P0060-P0061).
11. An outer diameter of the barrel portion is capable of at least partially anchoring via an interference fit with a tissue aperture in which the barrel portion resides (see flow lumen part 130 being formed of a Nitinol wire 150 at P0038). 
12. The first flange portion and the second flange portion are configured to fold parallel to the tunnel or central aperture in a delivery configuration (FIG. 3A; P0052). 
13. Arepally discloses an implantable medical device (anastomosis device 100/200) comprising a valve assembly (valve part 140), a first flange portion (proximal flange part 110/210), and a second flange portion (distal flange 120/220). The valve assembly is configured to allow blood flow through a central aperture (aperture 155/255). The first flange portion includes a plurality of first flange members (struts 115/215) configured to apply an apposition force against a first tissue side (see wire 150 of Nitinol at P0038)(also FIG. 5D-5E and P0060). The second flange portion including a plurality of second flange members (struts 125/225) configured to apply an apposition force against a second tissue side (see wire 150 of Nitinol at P0038)(also FIG. 5E and P0061). The valve assembly positioned between the first flange portion and the second flange portion (e.g., “valve part 140/240 may be disposed within flow lumen part 130/230” at P0049). The first flange portion and the second flange portion are configured to move independently of each other (FIG. 5C-5E) and anchor the valve assembly and seal against backward flow (FIG. 5D-5E; P0034 and P0060-P0061). 
Arepally discloses the invention substantially as claimed as discussed above and further discloses the first and second flange member extend from the valve assembly having a barrel portion at an angle of 90 degrees in a relaxed state such that Arepally does not disclose the angle being less than 90 degrees. Mooney teaches an implantable medical device in the same field of endeavor having first and second flange members (120, 140) that extend from a barrel portion (130) at an angle of less than 90 degrees (P0077) as an equivalent of the flange members extending at an angle of 90 degrees (P0077). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the flange members extending at an angle less than 90 degrees as taught by Mooney in place of the flange members extending at an angle of 90 degrees as taught by Arepally and Mooney since Mooney teaches the extension angles as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
14. The first flange portion and the second flange portion are configured to collapse to a low-profile delivery configuration and extend substantially parallel to a longitudinal axis of the central aperture (FIG. 3A; P0052).
15. The first flange and the second flange are configured to self-expand upon positioning at a target site (see wire 150 of Nitinol at P0038)(also FIG. 5D-5E and P0060-P0061)
16. The first flange portion extends from a first end of the barrel portion and the second flange portion extends from a second end of the barrel portion (FIG. 1A and 1C). 
17. The first flange portion and the second flange portion are configured to extend from the barrel portion at a radial orientation and geometry to exert an apposition pressure on tissue in response to self-expanding at the desired target site (FIG. 5D-5E; P0038 and P0060-P0061). 
18. The first flange portion and the second flange portion are configured to conform to the tissue topography of heart chambers or blood vessels (FIG. 5D-5E; P0060-P0061).
22. Arepally discloses the invention substantially as claimed as discussed above. Arepally also discloses the implantable medical device has a covering coupled to at least one of the first flange, the second flange, and the barrel portion (P0048). Arepally does not disclose the covering extending between the first flange portion and the second flange portion. Mooney teaches an implantable medical device in the same field of endeavor having a covering (21) extending between the first flange portion and the second flange portion (FIG. 4A-4B; P0045-P0046) for the purpose of forming the barrel portion as an anastomosis conduit (P0007 and P0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the covering of Arepally to extend along a length of the barrel portion between the first flange portion and the second flange portion as taught by Mooney in order to form the barrel portion as an anastomosis conduit.
Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the angle being less than 90 degrees have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771